Citation Nr: 1214651	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-01 298 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a final administrative decision that determined the character of discharge from the Veteran's period of service from August 1975 to June 1977 is a bar to receiving VA compensation benefits.   

2. Whether new and material evidence has been received to reopen a final disallowed claim for service connection for posttraumatic stress disorder (PTSD).

3. Whether new and material evidence has been received to reopen a final disallowed claim for service connection for an acquired psychiatric disorder other than PTSD including schizophrenia and bipolar disorder. 

4.  Whether the character of discharge from the Veteran's period of service from August 1975 to June 1977 is a bar to receiving VA compensation benefits based on that period of service.   

5.  Entitlement to service connection for PTSD. 

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD including schizophrenia and bipolar disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1975 to June 1977 and in the U.S. Army from March 1979 to July 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from October 2008 administrative and rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 

In August 2011, the Board remanded the appeal for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  
 



FINDINGS OF FACT

1.  In administrative decisions in August 1980, the RO determined that the character of the Veteran's service in the U.S. Marine Corps from August 1975 to June 1977 was a bar to VA benefits.  The Veteran did not express timely disagreement, and the decision became final.  

2.  In December 2007, the Board denied service connection for posttraumatic stress disorder and for acquired psychiatric disorders other than PTSD.  The Veteran did not appeal, and the decision is final. 

3.  Since August 1980 and December 2007, the RO received additional service department personnel records that were in existence but not considered at the time of the previous decisions.  

4.  The character of the Veteran's active duty service in the U.S. Marine Corps from August 1975 to June 1977 was other than honorable as a result of a pattern of willful and persistent misconduct. 

5.  The Veteran's behavior at the time of the commission of the offenses which warranted a bad conduct discharge did not meet the VA criteria for insanity. 

6.  There is no competent medical evidence of a diagnosis of posttraumatic stress disorder. 

7.  The Veteran's acquired psychiatric disorder, best diagnosed as schizoaffective disorder, bipolar type, first manifested greater than one year after active service and is not related to any aspect of active service. 






CONCLUSIONS OF LAW

1.  The criteria for review on the merits of the Veteran's claim that the character of his service in the U.S, Marine Corps is not a bar to VA benefits have been met. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for review on the merits of the Veteran's claim for service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The criteria for review on the merits of the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD including schizophrenia and bipolar disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The character of the Veteran's active service in the U.S. Marine Corps from August 1975 to June 1977 is a bar to VA benefits.  38 U.S.C.A. § 101(18), 5303 (West 2002); 38 C.F.R. § 3.12, 3.354 (2011)

5.  The criteria for service connection for posttraumatic stress disorder have not been met. 38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2011).

6.  The criteria for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder including schizophrenia and bipolar disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In May 2008, the RO provided a notice that met these requirements except that the notice did not advise the Veteran of the reasons for the previous administrative decision that barred benefits based on the Veteran's first period of active service.  The RO provided an adequate notice with the reasons in August 2011.  As the Board is granting the petition to reopen all claims on appeal, the notice timing error is not prejudicial to the Veteran.  An August 2011 notice repeated the reasons in the October 2008 administrative decision and fully explained the criteria for the character of service necessary to qualify for Veteran's benefits.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Marine Corps infantryman and U.S. Army recruit trainee.  He contends that he experiences mental health disorders that first manifested during Marine Corps service or are caused by events during that service with a continuity of symptoms since service.  
Reopening Final Disallowed Claims
 
Generally, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Notwithstanding the provisions of 38 C.F.R. § 3.156(a), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C.F.R. § 3.156 (c).  Such records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  Id. 

In an August 1980 administrative decision, the RO denied the Veteran's claim for VA education and disability benefits for a right leg injury in 1976 based on the character of his Marine Corps service from August 1975 to June 1977.   The Veteran submitted a Report of Separation from Active Duty (DD Form 214) only for the period of three months of honorable Army service in 1979.   

The RO obtained verification from the service department that the character of discharge for his period of Marine Corps service was other than honorable based on a bad conduct discharge awarded by a special court martial.  The RO obtained and considered the special court martial order and action by the convening authority.  These documents showed that the Veteran was found guilty of absence without official leave for two periods of time in 1976 for a total over 170 days and for possession of a controlled substance.  The Veteran was sentenced to confinement at hard labor and a bad conduct discharge with "no favorable features" noted by the convening authority.  Service treatment records for both periods of service were in the claims file but were not discussed in the decision.  At that time, the Veteran did not submit any records or statements regarding the circumstances of his Marine Corps service, and the service documents contained limited details.  In an August 1980 administrative decision, the RO determined that the character of this service was a bar to VA benefits.  The Veteran did not express disagreement, and the decision became final.  38 U.S.C.A. § 7105 (West 2002).  

In August 2004, the RO denied service connection for PTSD because there was no evidence of a diagnosis of PTSD and denied service connection for schizophrenia and bipolar disorders because the credible medical evidence showed that these disorders were diagnosed many years after service and were not related to any aspect of the Veteran's honorable Army service.  The Veteran expressed timely disagreement.  He submitted records of psychiatric care from a state mental health clinic and statements describing stressful events that occurred in both periods of service but primarily during the first period of Marine Corps service.  Records of VA outpatient mental health care, records of a Social Security Administration disability benefit adjudication, and the results of a detailed VA compensation and pension examination were obtained and associated with the claims file.  The Veteran also testified before the Board at a hearing in September 2007.  The nature and circumstances of the Veteran's service were obtained primarily from the Veteran's reports to clinicians and adjudicators.  In December 2007, the Board denied service connection for the same reasons as previously cited by the RO.  The Veteran did not appeal to the U.S. Court of Appeals for Veteran's claims, and the decision became final.  38 U.S.C.A. § 7104 (West 2002).  

In February 2008, the Veteran petitioned to reopen the final disallowed claims for benefits based on his first period of active duty and for service connection for PTSD, schizophrenia, and bipolar disorder.  The Veteran contended that he experienced psychiatric symptoms in a Marine recruit "motivation" program and that these symptoms were not properly diagnosed.  In an October 2008 administrative decision, the RO considered the Veteran's statements and the denial of an upgraded character of discharge by the U.S Navy Board of Correction of Military Records (BCNR).  The RO concluded that the Veteran's Marine Corps service was characterized by willful and persistent misconduct.  In a rating decision the same month, the RO declined to reopen the claim for PTSD because no new and material evidence had been received to show a medical diagnosis of PTSD.  The RO declined to reopen the claims for service connection for schizophrenia and bipolar disorder because no new and material evidence had been received to show that these current disorders manifested in service or were related to any aspect of honorable service.  

The Veteran expressed timely disagreement and testified before the Board in March 2011.  In correspondence in March and September 2011, contended that due to pre-existing mental illness, and/or psychological difficulties brought upon by the circumstances of his military service, he was predisposed to commit the offenses that led to his discharge.            

In August 2011, the Board remanded all claims for the RO to obtain all service personnel records and to consider whether the Veteran's conduct in service met the VA criteria for insanity under 38 C.F.R. § 3.12 (b) and 38 C.F.R. § 3.354 (a).  The Board directed an additional VA psychiatric examination be performed if and only if the Veteran's Marine Corps service was found to warrant removal of the bar to benefits under these regulations.  

In September 2011, the RO obtained the complete military personnel files for both periods of service from the service departments.  The RO also received additional statements from the Veteran and additional records of care from a state mental health clinic.  In a September 2011 supplemental statement of the case, the RO concluded that evidence received, though new, was not material because it did not establish that the Veteran had a psychiatric disorder in service which was the cause for his willful and persistent misconduct.  As the specified records were obtained and as the RO concluded that a bar was warranted, no additional examination was required.  The Board concludes that there has been substantial compliance with the instructions in the August 2011 remand. 

The Board concludes that the newly acquired service personnel records are relevant to the issues on appeal because they provide additional details of the Veteran's conduct, disciplinary actions, and discharge adjudications.  Therefore, as these service records were in existence but not considered at the time of the earlier decisions, the Board must consider all claims on the merits and that new and material evidence is not required to reopen the claims.  
Character of U.S. Marine Corps Service

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).   A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).   The latter provides, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R.                       § 3.12(b).

VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

In a September 2007 Board hearing, the Veteran stated that during his Marine Corps training, he was assigned to a special "motivation" unit that was stressful and subjected him to racial discrimination.  He stated that his drill instructors verbally abused him and conducted training under conditions such as running in sand while buckets of water were poured on the recruits.  He denied experiencing any psychiatric symptoms or receiving any psychiatric treatment at that time but reported that he was absent without official leave because of this training experiences.  He contended that had he been properly diagnosed and treated, he would have completed honorable service.  In a March 2009 statement, the Veteran contended that his subsequent drug and alcohol abuse was also caused by these experiences.  In a September 2009 statement, the Veteran reported that he was not guilty of the court martial charge for possession of a controlled substance because the substances belonged to another Marine who had a family.  The Veteran voluntarily took the blame to protect his fellow Marine. 

Service personnel records showed that the Veteran successfully completed Marine recruit training in November 1975 and reported to an operational unit several days later.  He received two average grades for general military subjects and duty and one high performance grade for conduct during recruit training.  The Veteran began his first period of absence starting three months later from February 1976 to July 1976 for 170 days.  He was apprehended and returned to his unit for disciplinary action.  The Veteran subsequently had two additional short periods of absence and served 49 days in confinement as punishment.  The Veteran's commanding officer later noted that the Veteran had complained of a loss of personal property during confinement that was not on the inventory of his property at the start of confinement.  The unit had also received two letters of his indebtedness to private businesses. 

Service treatment records are silent for any complaints of psychiatric symptoms prior to his first period of unauthorized absence.  In September 1976, one month after his return to duty, the Veteran was found on the floor in a prone position holding his arm with his eyes shut.  The Veteran reported that his knee gave out causing him to fall, hit his head, and render him unconscious.  On examination, a clinician found no evidence of injury and concluded that the Veteran was faking his symptoms.  A military physician examined the Veteran and also concluded that the Veteran's claims of illness were exaggerated and referred the Veteran for a psychiatric examination.  A military psychologist examined the Veteran and noted the Veteran's reports that the Marine Corps forced him to use drugs to control his pre-existing quick temper.  There was no mention of unusual or abusive treatment during or after recruit training.  The psychologist noted the Veteran's report of an unstable childhood, residence in several homes, and a resistance to authority.  A mental status examination showed no thought disorder or affective disturbance.   The psychologist diagnosed immature personality with features of an explosive temper.   

In September 1976, the Veteran was represented by counsel at a special court martial, pleaded guilty, and was found guilty of two periods of absence without official leave and possession of marijuana.  There is no indication that he raised any issues of innocence or mitigation.  The convening authority noted no favorable features, concurred with the recommendations of the military judge, and executed the sentence of confinement and bad conduct discharge.  The character of discharge was other than honorable with a reenlistment code of RE-4 that prohibited reenlistment in any branch of military service.  

Two years later, in March 1979, the Veteran applied to enlist in the U.S. Army.  He falsely denied any prior military service or use of marijuana.  While in recruit training, the Veteran was absent without official leave for eleven days and received non-judicial punishment for absence from duty, for violating a restriction order, and for being drunk and disorderly in his military unit's spaces.  In a June 1979 physical examination, the Veteran reported some nervousness and depression regarding his ability to stay in the Army.  The military examiner noted no psychiatric abnormalities.  Later the same month, the Veteran was honorably discharged as a trainee failure because of poor attitude and lack of self-discipline.    

Private and VA clinicians noted in outpatient treatment records starting in 2000 that the Veteran had been incarcerated from 1985 to 1995 for conviction of armed robbery and felony murder and again in from 1997 to 2000 for removing his daughter from the custody of the mother.  Clinicians noted the Veteran's reports of an initial mental health diagnosis and treatment at a state facility in 1988 or 1989.  The earliest record in the claims file of treatment at this facility was in 1999 when an examiner diagnosed bipolar disorder with psychotic features and possible schizophrenia, polysubstance dependence, and PTSD.  The examiner also diagnosed antisocial personality disorder.   Although examiners noted that the Veteran had military service, there were no notations that the disorders had any relationship to any specific events or other aspects of military service.  Subsequent reports from the state medical clinic were silent for any confirmation of possible PTSD and showed diagnoses of schizoaffective, bipolar, and antisocial personality disorders associated with domestic and financial issues.  

In March 2004, the Veteran petitioned the U.S. Navy BCNR for an upgraded character of discharge for his period of Marine Corps service, contending that the evidence used to assign the bad conduct discharge was based on race.  In February 2005, a three member panel reviewed the records and evidence submitted by the Veteran, concluded that there was no material error or injustice, and denied a change to the character of discharge.  The panel noted that the bad conduct discharge was approved at all levels of appellate review and that the Veteran's lengthy periods of unauthorized absence were considered to be serious misconduct.  Further, the panel noted that there was no evidence of record or submitted by the Veteran to show that he experienced symptoms of a psychiatric disorder while in Marine Corps service.  

The Veteran started receiving mental health care at a VA clinic in 2006.  After several treatment sessions, in September 2006, the attending physician noted that past diagnoses of schizophrenia and PTSD were ruled out but that a diagnosis of schizoaffective disorder, bipolar type was appropriate.  The physician noted the Veteran's report of military service in Special Forces helping to evacuate people from Vietnam and that he generally enjoyed his time in the Marines.  He reported that he was unable to complete Army recruit training because of restlessness, edginess, anxiety and because he was absent without leave.  The Veteran also discussed his periods of incarceration and domestic conflict.  In records of treatment through 2008, the attending physician did not make any reference to other events in service or indicate that the Veteran's psychiatric disorder first manifested or was related to any events in service. 

In December 2006, a VA psychologist noted a review of the claims file which contained the service treatment records and the service personnel records that were in the file at the time.  Nevertheless, the psychologist summarized the Veteran's contentions and history based on the Veteran's reports, statements of record, and treatment notes from earlier clinicians.  The Veteran reported that he was arrested for theft at the age of nine and entered several correctional programs prior to service.  His family life was unstable as he lived with different relatives and in several foster homes.  The Veteran reported that he had a violent temper and disliked people telling him how to do things during his teenage years.  He reported that he enlisted in the Marine Corps to better himself.  The psychologist summarized the September 1976 psychiatric examination and incident of exaggerated illness and the June 1979 Army discharge examination noted above.  The Veteran also reported the use of intravenous cocaine from 1975 to 1979 and marijuana since childhood until 1985.  The psychologist further summarized the Veteran's post-service occupational, social, and medical history.  He noted the Veteran's periods of incarceration for felony murder and threatening a girlfriend and that his first encounter for psychiatric care was in the 1980s while incarcerated.  Following a mental health examination and a detailed analysis, the psychologist concluded that the Veteran demonstrated a lifelong history of an antisocial personality disorder beginning in childhood and that his behavior during Marine Corps service was further indication of manipulative and antisocial behavior.  

The Board concludes that the Veteran's conduct during service in the Marine Corps from 1975 to 1977 that resulted in an other than honorable, bad conduct discharge was the result of willful and persistent misconduct.  The Veteran was absent from his duty station on multiple occasions including one period of 170 days.  The Veteran did not voluntarily return to duty but was apprehended only ten days prior to achieving status as a deserter.  There is also evidence of feigning illness and indebtedness.  Although the Veteran contended that the court martial charge for possession of marijuana was in error, he later admitted to psychiatric examiners that he used cocaine and marijuana throughout this period of service.  The Board places great probative weight on the outcome of the special court martial, action of the convening authority, and military criminal appellate court review.  The Veteran was represented and had opportunities to present evidence of innocence or mitigation.  He did not object to the other than honorable discharge at that time.  The Board places great weight on the outcome of this statutory judicial process because the medical examiners, commanders, trial and appellate judges are assumed to be competent, experienced, and present at the time to make fair and informed determinations of the facts and consider all circumstances in mitigation.   The Board places little probative weight on the Veteran's contention that the process was racially biased as he has offered no supporting evidence.   Moreover, the Board places great probative weight on the review by the civilian BCNR, a panel familiar with military service and the standards of conduct and which declined to upgrade the character of discharge.     

The Board considered the Veteran's contentions that he was abused during Marine recruit training and that his behavior was a manifestation of an acquired psychiatric disorder and should have been properly treated.  Notwithstanding the current diagnosis of schizoaffective disorder, bipolar type, the Veteran is competent to express his observations and behavioral motivations because all mental health examiners have noted no thought process, communications, or memory deficits associated with his current disorder.   The Veteran is not competent to diagnose his behavior as a psychiatric disorder as doing so requires medical expertise.  

The Board places very low probative weight on several of the Veteran's reports and contentions as they are inconsistent with the record or with other statements.  The Veteran contended that he departed on his first long period of absence because of his perceived harassment in the "motivation" unit training.  The Board concludes that Marine Corps recruit training is appropriately mentally and physically demanding.  Running through sand and water spray while instructors are yelling at recruits is an authorized, consistently and uniformly employed, and effective training method for Marine recruits.  Moreover, the Veteran completed this training with a high grade in conduct and served in an operational unit for several months prior to his first period of absence.  In a mental health examination in September 1976, the Veteran did not mention any problems during recruit training.  The record showed that the misconduct started in February 1976 and continued after his apprehension and return to duty.   Further, the Veteran volunteered for similar training and duty in the Army two years later.  The Veteran's credibility is undermined by his concealment of his prior service and bad conduct discharge in false statements on his Army contract.  Although the Board considered that the Veteran may have desired a fresh start, the false representations were a continuation of persistent and willful misconduct.  

The Board considered whether the Veteran met the VA criteria for insanity at the time of the offenses that resulted in the bad conduct discharge.  The Board concludes that the criteria for insanity were not met.  First, there is no evidence that the Veteran's behavior in service interfered with the peace of society.  The first evidence of violent behavior was the conviction for felony murder in 1985, many years after service.   Second, the weight of credible medical evidence is that the Veteran did not have an acquired psychiatric disease at the time of the offenses and that his behavior was simply not properly diagnosed.   The Veteran's behavior was not a prolonged deviation from his normal method of behavior and was not due to a disease.  He acknowledged to clinicians a history of difficulty dealing with supervision prior to service.  In September 1976 after two periods of absence and an episode of feigning injury, a military physician diagnosed immature personality with features of an explosive temper.   In 2006, a VA psychologist reviewed the records and considered the Veteran's reports during an extensive examination and also concluded that the Veteran demonstrated a lifelong history of an antisocial personality disorder beginning in childhood and that his behavior during Marine Corps service was further indication of manipulative and antisocial behavior.  

Finally, the Veteran's misconduct was not compelled by his personality or temper.  The Veteran did show a resistance to authority and regimen both prior to and during service.  He acknowledged that he voluntarily enlisted twice to help better himself but chose not to do so.  Had he decided that the Marine training or service was not suitable for him, as a non-wartime volunteer he could have petitioned for a release and received an honorable discharge just as he received from the Army.  There is no evidence that his behavior was antisocial in that he was unable to get along with his peers.  His personality traits existed prior to, during, and after service and there is no evidence that they were caused or aggravated by service.  Rather, the Veteran chose to use illegal drugs, go absent from duty until apprehended, and engage in manipulative conduct by feigning illness and failing to pay just debts.  He offered no mitigating circumstances at the time of the court martial and offers them now, many decades after service, only in the context of seeking benefits.  
To conclude that the military discipline on its face is a demonstration of deviation from the accepted standards of behavior so as to constitute insanity would render the applicable statute and regulations meaningless as all service personnel convicted of military misconduct would then be presumed "insane."   

Therefore, the Board concludes that the Veteran's persistent and willful misconduct is not excused because of insanity.  The Veteran's bad conduct discharge, confirmed on multiple appellate military reviews, resulted from a pattern of willful and persistent misconduct and is a bar to VA benefits based on the period of service from August 1975 to June 1977.  

Service Connection for Acquired Psychiatric Disorders

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as psychoses including schizoaffective disorders, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

The Board refers to the discussion of the Veteran's reported symptoms and the record of medical examination and treatment noted in the previous section above.  
In the Veteran's February 2008 claim, he reported that his acquired psychiatric disorder including PTSD arose from his experiences in the "motivation" unit in Marine Corps recruit training.  

Private and VA treatment records reflect that the has been diagnosed with schizoaffective disorder, bipolar type, and various forms of personality disorder but not PTSD.  A possible PTSD diagnosis noted by a private examiner in 1999 was not confirmed.   Additionally, a December 2006 VA examination report shows that the attending psychiatrist reviewed the veteran's medical records and noted that a September 2006 psychiatric evaluation ruled out a diagnosis of PTSD.  After clinical examination, the December 2006 examiner concluded that the Veteran met the diagnostic criteria for a diagnosis of schizoaffective disorder, bipolar type.  No diagnosis of PTSD was rendered.  Further, the Veteran's contended stressful event does not meet the DSM-IV criteria because there is no evidence that the Veteran was exposed to threatened death or serious injury to himself or others or that his response involved intense fear, helplessness, or horror.  

Moreover, as the Veteran is barred from benefits arising from this period of service, disability benefits for any acquired psychiatric disorder arising from events during Marine Corps recruit training may not be awarded. 

Regarding other psychiatric disorders, to include schizophrenia and bipolar disorder, the competent medical evidence of record shows that the Veteran has a current diagnosis of schizoaffective disorder, bipolar type.  The only competent medical evidence of record which addressed the etiology of this disorder is the December 2006 VA examination report in which the examiner concluded after a thorough review of the Veteran's reported symptoms, experiences, and the record that the current schizoaffective disorder, bipolar type, is less likely than not related to his period of active duty service from March to July 1979.  The Veteran acknowledged and the examiner noted that the service treatment records indicated no specific psychological treatment or any diagnosis of an acquired psychiatric disorder in service but that the Veteran had demonstrated a lifelong history of a personality disorder.  Personality disorders are not recognized as a disability for which VA compensation may be granted.  38 C.F.R. §§ 4.9, 4.127 (2011).  Other examiners diagnosed and treated the schizoaffective disorder not earlier than the 1980s as related to post-service criminal, domestic, and financial difficulties with no relationship to any events in Army service.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Veteran is competent to report that he experienced stress and racial discrimination during recruit training.  The Board may consider only the Army training.  However, the identification of a constellation of symptoms as a diagnosed psychiatric disorder requires medical expertise.  Moreover, the Veteran's symptoms in service and those he now experiences were not found by medical examiners to be related to either stress in training or racial discrimination.  Further, the Board places less probative weight on the Veteran's belief that his current psychiatric disorder first manifested and should have been diagnosed in either period of service because he was examined by competent military examiners and found to be manipulative with a poor attitude and lack of self discipline.  

The weight of the credible and probative evidence demonstrates that the Veteran's current schizoaffective disorder, bipolar type, first manifested greater than one year  after service and are not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

 A final administrative decision that the character of discharge from the Veteran's period of service from August 1975 to June 1977 is a bar to receiving VA compensation benefits is reopened.   

A petition to reopen a final disallowed claim for service connection for posttraumatic stress disorder (PTSD) is granted. 

A petition to reopen a final disallowed claim for service connection for an acquired psychiatric disorder other than PTSD including schizophrenia and bipolar disorder is granted. 

The Veteran's other than honorable, bad conduct discharge as a result of willful and persistent misconduct is a bar to VA benefits based on the period of active duty from February 1975 to June 1977. 

Service connection for posttraumatic stress disorder is denied. 

Service connection for an acquired psychiatric disorder including schizophrenia, bipolar disorder, and schizoaffective disorder, bipolar type, is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


